EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with John P. Cornely on August 13, 2021. 

The application has been amended as follows:
Claim 3 is canceled.
Claim 6 has been replaced with
-- A method implemented in a user equipment for random access transmission in a frame structure comprising physical resource blocks, the method comprising:
- receiving a broadcast including one or more parameters for determining disadvantageous transmission conditions;
- determining in the user equipment disadvantageous transmission conditions based on at least one of the parameters included in the received broadcast,
- if no disadvantageous transmission condition is determined by the user equipment, transmitting in a first set of physical resource blocks within the frame structure, and
- if disadvantageous transmission conditions are determined by the user equipment, transmitting in a second set of physical resource blocks within the frame structure;

wherein disadvantageous transmission conditions are determined by counting unsuccessful transmission attempts, and disadvantageous transmission conditions are determined to exist if a counted number of unsuccessful transmission attempts made within a predefined time exceed a threshold.--

Claim 14 has been replaced with
-- A user equipment for random access transmission in a frame structure comprising physical resource blocks, the user equipment comprising a memory storing computer readable instructions and a processor configured to execute the computer readable instructions, and configured to:
- receive a broadcast including one or more parameters for determining disadvantageous transmission conditions,
- determining determine disadvantageous transmission conditions based on at least one of the parameters included in the received broadcast,
- decide to transmit data in a first set of physical resource blocks of a frame structure comprising physical resource blocks if disadvantageous transmission conditions are determined, and
- transmit a random access based transmission in a second set of physical resource blocks;
wherein the second set of physical resource blocks is longer than the first set of physical resource blocks; and


Claim 22 has been replaced with
--A method for transmitting data in a frame structure, said method performed in a user equipment, the frame structure comprising at least one first set of physical resource blocks and at least one second set of physical resource blocks, the method comprising:
- receiving with the user equipment a broadcast, said broadcast including one or more parameters for determining disadvantageous transmission conditions,
- making a determination that the user equipment is either in a disadvantaged state or is not in the disadvantaged state based on at least one of the parameters included in the received broadcast, said determination being made by the user equipment itself based upon its own self-evaluation of a condition being experienced by the user equipment,
- if the user equipment makes the determination for itself that it is not in the disadvantaged state, said user equipment transmits data to a serving base station using the at least one first set of physical resource blocks, and
- if the user equipment makes the determination for itself that it is in the disadvantaged state, said user equipment transmits data to the serving base station using the at least one second set of physical resource blocks;


Claim 25 has been replaced with
-- The method according to claim 6, wherein at least one of a value for the threshold and a value for the predefined time are parameters included in the received broadcast.--

Claim 26 is New
--A user equipment for transmitting data in a frame structure, the frame structure comprising at least one first set of physical resource blocks and at least one second set of physical resource blocks, the user equipment comprising a memory storing computer readable instructions and a processor configured to execute the computer readable instructions, and configured to:
receive a broadcast, said broadcast including one or more parameters for determining disadvantageous transmission conditions, and
make a determination that the user equipment is either in a disadvantaged state or is not in the disadvantaged state based on at least one of the parameters included in the received broadcast, said determination being made by the user equipment itself based upon its own self-evaluation of a condition being experienced by the user equipment, wherein:

if the user equipment makes the determination for itself that it is in the disadvantaged state, said user equipment transmits data to the serving base station using the at least one second set of physical resource blocks; and
the determination is made by the user equipment itself that it is in a disadvantaged state when, as evaluated by the user equipment itself, it is true that a number of unsuccessful transmission attempts counted by the user equipment within a defined time exceeds a transmission reattempt threshold.--

REASONS FOR ALLOWANCE
Claims 2, 6-7, 9, 14, 16-22 and 24-26 are pending. Claims 1, 3-5,8,10-13, 15 and 23 are canceled. Claims 24-26 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 of the remarks, filed on 05/10/2021, with respect to 35 U.S.C. § 103(a) have been fully considered and are persuasive.  The rejection of claims 1-3, 6-7, 9, 14 and 16-23 has been withdrawn. 
Allowable Subject Matter
Claims 2, 6-7, 9, 14, 16-22 and 24-26 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 2, 6-7, 9, 14, 16-22 and 24-26, the cited prior art, either alone or in combination, fails to teach at least the claimed features of:
receiving a broadcast including one or more parameters for determining disadvantageous transmission conditions;
determining in the user equipment disadvantageous transmission conditions based on at least one of the parameters included in the received broadcast, …
 	wherein disadvantageous transmission conditions are determined by counting unsuccessful transmission attempts, and disadvantageous transmission conditions are determined to exist if a counted number of unsuccessful transmission attempts made within a predefined time exceed a threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464